

114 HR 6519 IH: Safeguarding Sanctuary Cities Act of 2016
U.S. House of Representatives
2016-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6519IN THE HOUSE OF REPRESENTATIVESDecember 8, 2016Mr. Quigley introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo protect any State or local authority that limits or restricts compliance with an immigration
			 detainer request remains eligible for grants and appropriated funds.
	
 1.Short titleThis Act may be cited as the Safeguarding Sanctuary Cities Act of 2016. 2.FindingsCongress finds the following:
 (1)Existing Federal law authorizes any authorized immigration officer to issue an immigration detainer that serves to advise another law enforcement agency that the Federal department seeks custody of an undocumented immigrant presently in the custody of that agency, for the purpose of arresting and removing the undocumented immigrant.
 (2)Unlike criminal detainers, which are supported by a warrant and require probable cause, there is no requirement for a warrant and no established standard of proof, such as reasonable suspicion or probable cause, for issuing an ICE detainer request. Immigration detainers have erroneously been placed on United States citizens, as well as immigrants who are not deportable.
 (3)Galarza v. Szalczyk, U.S. Court of Appeals for the Third Circuit ruled in March 2014 that states and counties are not required to keep undocumented immigrants in jail on immigration detainers; and in April 2014, Miranda-Olivares v. Clackamas County, the U.S. District Court in Portland, Oregon found that county governments would be exposed to civil rights lawsuits for honoring detainers not issued in compliance with Fourth Amendment protections, including a showing of probable cause.
 3.Discretion to comply with immigration detainersNotwithstanding any other provision of law (including section 642 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996), if a State or unit of local government has in place any policy that limits or restricts compliance with a detainer or otherwise does not comply with a detainer, Federal financial assistance (as such term is defined in section 7501(a)(5) of title 31, United States Code) that the State or unit of local government would otherwise receive may not be reduced or not made available to that State or unit of local government by reason of such noncompliance.
 4.DefinitionsIn this Act, the term detainer means any order or request by the Secretary of Homeland Security to a State or local official— (1)to temporarily hold a person in the custody of that State or unit of local government until such person may be taken into Federal custody;
 (2)to transport such a person for transfer to Federal custody; or (3)to notify the Secretary prior to the release of such a person.
			